                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )    No.:    3:10-CR-71-TAV-CCS
                                                 )
JEFFERY SILER,                                   )
                                                 )
              Defendant.                         )


                                           ORDER

       Before the Court is a letter received from defendant which the Court will treat as a pro

se motion requesting documentation evidencing the amount of time he spent in federal custody

[Doc. 51]. Defendant previously sent a letter to the Court requesting the same, a copy of which

was provided to defendant’s former counsel. Defendant requests this documentation to aid

him in correcting an alleged error the Tennessee Department of Corrections has made in

calculating his time spent in federal custody.

       After a defendant is sentenced, the Bureau of Prisons, not the Court, is charged with

making determinations regarding any sentencing credit a defendant may receive, including

determining when a sentence has commenced. See United States v. Westmoreland, 974 F.2d

736, 737–38 (6th Cir. 1992). As such, the Court does not possess the documentation that

defendant is requesting. Accordingly, defendant’s motion [Doc. 51] is hereby DENIED.

       IT IS SO ORDERED.


                                     s/ Thomas A. Varlan
                                     CHIEF UNITED STATES DISTRICT JUDGE
